Exhibit 10.1

 

ALLONGE TO PROMISSORY NOTE

 

Allonge (this “Allonge”) to that certain Non-Convertible Promissory Note (the
“Promissory Note”) attached hereto as Exhibit 1 and made a part hereof in the
principal amount of $20,000 dated February 21, 2020, from Brain Scientific Inc.,
a Nevada corporation (the “Company”), in favor of PROUDLIVING, LLC, as Holder
(the “Holder”).

 

The Company and the Holder agree that the Promissory Note shall be revised as
follows:

 

1. The definition of “Maturity Date” in Section 1.1 of the Promissory Note shall
be amended and replaced to read as follows:

 

““Maturity Date” shall mean February 21, 2021.”

 

This Allonge is intended to be attached to and made a permanent part of the
Promissory Note.

 

Dated July 28, 2020 but effective as of the 1st day of July, 2020.

 

Company: BRAIN SCIENTIFIC INC.         By: /s/ Boris Goldstein   Name: Boris
Goldstein   Title: Chairman       Holder: PROUDLIVING, LLC         By: /s/
Thomas Caleca   Name:  Thomas Caleca   Title: Managing Member

 